DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 and 16 recite receiving diagnostics data from the local controller of the display case; identifying one or more events using the diagnostics data; assigning a rank to each of the one or more events; promoting the rank of each of the one or more events based on an amount of time that each of the one or more events persists; and operating a display device to notify a user regarding the one or more events and the rank of each event.
The limitation “receiving diagnostics data from the local controller of the display case” amounts to data-gathering or collecting information. The limitations “identifying one or more events using the diagnostics data”, “assigning a rank to each of the one or more events” and “promoting the rank of each of the one or more events based on an amount of time that each of the one or more events persists” amount to evaluation, judgment or analyzing information. The limitation “operating a display device to notify a user regarding the one or more events and the rank of each event” amount to presentation of collected and analyzed data. The claim merely indicates a field of use or technological environment in which to apply a judicial exception includes collecting information, analyzing it, and displaying certain results (See MPEP 2106.05 (h)). That is nothing in the claim element precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional limitation – a display case, a local controller, a refrigeration apparatus, a plurality of sensor, a display device and a remote controller. The display case, the local controller, the refrigeration apparatus, the plurality of sensor, the display device and the remote controller in the steps which are recited at a high-level of generality, are equivalent to merely saying “applying it”, which amounts to no more than instructions to implement the abstract idea on a general purpose computer (See MPEP 2106.05(f)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the display case, the local controller, the refrigeration apparatus, the plurality of sensor, the display device and the remote controller to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2, 10 and 17 recite that limitations “compare the amount of time that the event has persisted to a threshold amount of time; promote the rank of the event to a higher rank in response to the amount of time being equal to or greater than the threshold amount of time; and maintain the rank of the event in response to the amount of time being less than the threshold amount of time” amount to evaluation, judgment or analyzing information. The claim merely indicates a field of use or technological environment in which to apply a judicial exception includes collecting information, analyzing it, and displaying certain results (See MPEP 2106.05 (h)). It falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 3, 11 and 18 recite that limitation “assign any of an information rank, a warning rank, an error rank, or a critical rank to each of the one or more events”, as drafted, is a process that, under its broadest reasonable interpretation, setting a value of a variable, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 4, 12 and 19 recite that limitation “operate an alert system to provide at least one of a visual or an aural alert to the user for any of the events assigned the critical rank” amounts to presentation of collected and analyzed data. The claim merely indicates a field of use or technological environment in which to apply a judicial exception includes collecting information, analyzing it, and displaying certain results (See MPEP 2106.05 (h)). It falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 5 and 13 recite that limitation “the diagnostics data comprises a troubleshooting code associated with each event, the troubleshooting code comprising at least: a category of the event; a system of the event; a subsystem of the event; and a class of the event”, as drafted, is a process that, under its broadest reasonable interpretation, listing information or data, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the display device” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Dependence claims 10-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Inagaki (U.S. Publication Number 2020/0008331) in view of Winters et al. (U.S. Publication Number 2016/0249748, hereafter referred to as “Winters”).  
Regrading claim 1, Inagaki teaches A diagnostics system for a display case, the diagnostics system comprising: 
a remote controller comprising a processing circuit configured to ([0028]: discussing about control device 50 mainly includes a CPU, various memory modules, and a control circuit): 
receive diagnostics data from the local controller of the display case ([0028]: discussing about control device 50 receives information outputted from various sensors provided in component mounter 5. Examiner interprets that receiving the information outputted from various sensors provided in component mounter as claimed receive diagnostics data from the local controller.);
identify one or more events using the diagnostics data ([0052] and Fig. 5: discussing about appearance inspection device 6 performs error determination and acquisition of the level of the mounting state during the appearance inspection. The inspection results are accumulated each time an appearance inspection is performed and are stored in storage device 71 as inspection data M2. Examiner interprets that the inspection results of boards (e.g. component quality, board quality) as claimed identify one or more events using the diagnostics data.);
assign a rank to each of the one or more events ([0052] and Fig. 5: discussing about the inspection results are accumulated each time an appearance inspection is performed and are stored in storage device 71 as inspection data M2. [0074] and Fig. 7: discussing about countermeasure management section 82 determines whether a mounting error has been detected based on inspection data M2 (S12). Examiner interprets that the inspection results of boards (e.g. component quality/board quality is OK or NG) or the detected mounting error based on inspection data as claimed assign a rank to each of the one or more events.); and
operate the display device to notify a user regarding the one or more events and the rank of each event ([0080] and Fig. 7: discussing about the operator or the like is notified that maintenance on component mounter 5 is necessary (S17)).
Inagaki does not explicitly teach a display case comprising a local controller, a refrigeration apparatus and a plurality of sensors; a display device; and promote the rank of each of the one or more events based on an amount of time that each of the one or more events persists as claimed.
Winters teaches a display case comprising a local controller (abstract: discussing about various types of open-air display cases; [0024]: discussing about the processing unit is in electronic communication with the at least component and the processing unit collects and analyzes the at least one operational condition data from the at least one component), a refrigeration apparatus ([0024]: discussing about monitoring at least one operational condition data of at least one component of the open-air refrigeration unit), and a plurality of sensors ([0022]: discussing about monitoring one or more internal conditions (e.g., temperature) inside an open compartment of the open-air temperature-controlled unit with one or more sensors, wherein the sensors are in electronic communication with a processing unit); a display device ([0091]: discussing about send an error message to a human operator (e.g., a technician's computing device in communication with the processing unit). Examiner interprets that the technician's computing device as claimed display device.); and
promote the rank of each of the one or more events based on an amount of time that each of the one or more events persists ([0096] and Fig. 8: discussing about upon detection of an operational parameter reading (e.g., voltage or current drawn from a power input port or circuit) that is outside the operational range (e.g., zero voltage or current drawn), the processing unit continues to monitor the power supply for a pre-determined period (e.g., for a period in a range of about 5 seconds to about five minutes, or any period therein, such as 30 seconds), and if the operational parameter does not return to within the pre-determined operational range of voltage or current drawn, the processing unit may activate the barrier system motor to lower the barrier over the open front of the open air unit, activate an error indicator light on the open air unit (e.g., one or more LED lights to illuminate an out-of-order sign). Examiner interprets that the processing unit may activate an error indicator light if the detected operational parameter reading outside the operational range over the pre-determined period as claimed promote the rank of each of the one or more events based on an amount of time that each of the one or more events persists.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki with the teaching about the display case of Winters because it is highly efficient and can reduce costs for businesses, while providing convenience as well as potentially healthier and more desirable food, beverage and other product options (Winters, [0003]).

Regrading claim 2, Inagaki in view of Winters teaches wherein the processing circuit is configured to, for each of the events: compare the amount of time that the event has persisted to a threshold amount of time (Winters, [0096]: discussing about the processing unit continues to monitor the power supply for a pre-determined period (e.g., for a period in a range of about 5 seconds to about five minutes, or any period therein, such as 30 seconds));
promote the rank of the event to a higher rank in response to the amount of time being equal to or greater than the threshold amount of time (Winters, [0096]: Examiner interprets that the processing unit may activate an error indicator light if the detected operational parameter reading outside the operational range over the pre-determined period as claimed promote the rank of the event to a higher rank in response to the amount of time being equal to or greater than the threshold amount of time.); and 
maintain the rank of the event in response to the amount of time being less than the threshold amount of time (Winters, [0096]: Examiner interprets that if it is within the pre-determined period the processing unit does not do anything as claimed maintain the rank of the event in response to the amount of time being less than the threshold amount of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki with the teaching about the display case of Winters because it is highly efficient and can reduce costs for businesses, while providing convenience as well as potentially healthier and more desirable food, beverage and other product options (Winters, [0003]).

Regrading claim 3, Inagaki in view of Winters teaches wherein the processing circuit is configured to assign any of an information rank, a warning rank (Winters, [0010]: The barrier may additionally include a warning thereon (e.g., a written message or warning symbol) indicating that the products therein may have spoiled.), an error rank, or a critical rank to each of the one or more events (Inagaki, [0052] and Fig. 5: discussing about the inspection results are accumulated each time an appearance inspection is performed and are stored in storage device 71 as inspection data M2. [0074] and Fig. 7: discussing about countermeasure management section 82 determines whether a mounting error has been detected based on inspection data M2 (S12). Examiner interprets that the inspection results of boards (e.g. component quality/board quality is OK or NG) or the detected mounting error based on inspection data as claimed assign any of an information rank, an error rank, or a critical rank to each of the one or more events.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki with the teaching about the display case of Winters because it is highly efficient and can reduce costs for businesses, while providing convenience as well as potentially healthier and more desirable food, beverage and other product options (Winters, [0003]).

Regrading claim 4, Inagaki in view of Winters teaches an alert system, wherein the processing circuit is configured to operate the alert system to provide at least one of a visual or an aural alert to the user for any of the alarms assigned the critical rank (Inagaki, [0080] and Fig. 7: discussing about the operator or the like is notified that maintenance on component mounter 5 is necessary (S17)); Winters, [0087]: discussing about the processing unit may send an alert message indicating a particular component or system failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki with the teaching about the display case of Winters because it is highly efficient and can reduce costs for businesses, while providing convenience as well as potentially healthier and more desirable food, beverage and other product options (Winters, [0003]).

Regrading claim 5, Inagaki in view of Winters teaches wherein the diagnostics data comprises a troubleshooting code associated with each event, the troubleshooting code comprising at least: a category of the event; a system of the event; a subsystem of the event; and a class of the event (Winters, [0080]: discussing about  the processing unit may also be programmed to send an alert message indicating that the items in the open air unit are spoiled (e.g., a spoilage code and identification code of the particular open air unit—indicating location) to a technician's computing device; [0087]: discussing about the processing unit may send an alert message indicating a particular component or system failure (e.g., a failure code and identification code of the particular open air unit—indicating location) to a technician's computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki with the teaching about the display case of Winters because it is highly efficient and can reduce costs for businesses, while providing convenience as well as potentially healthier and more desirable food, beverage and other product options (Winters, [0003]).

Regrading claim 8, Inagaki in view of Winters teaches wherein the processing circuit is configured to notify an owner regarding one or more events assigned a critical rank by:
sending an email to the owner (Winters, [0080]: discussing about  the processing unit may also be programmed to send an alert message indicating that the items in the open air unit are spoiled to a technician's computing device);
sending a text message to the owner (Winters, [0091]: discussing about send an error message to a human operator);
providing a notification to a mobile device (Winters, [0080]: discussing about  the processing unit may also be programmed to send an alert message indicating that the items in the open air unit are spoiled to a technician's computing device and/or to one or more mobile computing devices (smart phones or tablets) carried by technicians); or
operating the display device (Winters, [0087]: discussing about the processing unit may send an alert message indicating a particular component or system failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki with the teaching about the display case of Winters because it is highly efficient and can reduce costs for businesses, while providing convenience as well as potentially healthier and more desirable food, beverage and other product options (Winters, [0003]).

Claim 9 is rejected under the same rationale as claim 1. Inagaki also teaches a controller for a diagnostics system of a display case, the controller comprising a processing circuit ([0028]: discussing about control device 50 mainly includes a CPU, various memory modules, and a control circuit).
Claim 10 is rejected under the same rationale as claim 2.
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.
Claim 13 is rejected under the same rationale as claim 5.
Claim 16 is rejected under the same rationale as claim 1.
Claim 17 is rejected under the same rationale as claim 2.
Claim 18 is rejected under the same rationale as claim 3.
Claim 19 is rejected under the same rationale as claim 4.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Inagaki in view of Winters, and further in view of Aronson et al. (U.S. Publication Number 2008/0320458, hereafter referred to as “Aronson”).  
Regrading claim 6, Inagaki in view of Winters teaches the system of claim 5 as discussed above. Inagaki in view of Winters does not explicitly teach wherein the processing circuit is configured to sort and display a plurality of troubleshooting codes based on the category, the system, the subsystem, or the class of the troubleshooting codes.
Aronson teaches wherein the processing circuit is configured to sort and display a plurality of troubleshooting codes based on the category, the system, the subsystem, or the class of the troubleshooting codes ([0018] and Fig. 5: The trace analysis will preferable record, among other information, memory calls made, the particular source code running when the memory call was made, any hits or misses from the memory call, and the type of memory accessed. Once the data is collected, it is sorted and presented in graphical form to the user for troubleshooting potential problem source code memory calls. Examiner interprets that sorting and presenting to the user the troubleshooting potential problem source code memory calls as in Fig. 5 as claimed sort and display a plurality of troubleshooting codes based on the category, the system, the subsystem, or the class of the troubleshooting codes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki and Winters with the teaching about sorting troubleshooting potential problem source code of Aronson because it would be convenient for users to find a solution or troubleshoot a failure of system.
Claim 14 is rejected under the same rationale as claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Inagaki in view of Winters, and further in view of Biran et al. (U.S. Publication Number 2019/0104024, hereafter referred to as “Biran”).  
Regrading claim 7, Inagaki in view of Winters teaches the system of claim 5 as discussed above. Inagaki in view of Winters does not explicitly teach wherein the processing circuit is configured to: map each of the troubleshooting codes to a troubleshooting strategy using a classification tree, the category, the system, the subsystem, and the class; and operate the display device to provide the troubleshooting strategy to the user.
Biran teaches wherein the processing circuit is configured to: map each of the troubleshooting codes to a troubleshooting strategy using a classification tree, the category, the system, the subsystem, and the class ([0037] and Fig. 4: At step 408, errors in the network information may be grouped based on the characteristics of the error. According to certain aspects, these characteristics may include error codes, descriptions or the like and these characteristics may be used to group the errors into high level categories of errors selected to describe common errors and/or likelihood in which the errors are likely to be resolvable together via a common fix, such as a change in configurations or permissions. Examiner interprets that grouping the error codes using error characteristics, high level categories, a common fix as claimed map each of the troubleshooting codes to a troubleshooting strategy using a classification tree, the category, the system, the subsystem, and the class.); and
operate the display device to provide the troubleshooting strategy to the user ([0037] and Fig. 4: At step 410, the groups of errors are displayed to the user for bulk resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki and Winters with the teaching about grouping error codes of Biran because it may guide the user to troubleshoot and fix the load balancer and resolve multiple mapping errors (Biran, [0044]).
Claim 15 is rejected under the same rationale as claim 7.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Inagaki in view of Winters, in view of Aronson, and further in view of Biran.  
  Regrading claim 20, Inagaki in view of Winters teaches the method of claim 18 as discussed above. Winters also teaches wherein the diagnostics data comprises: a troubleshooting code associated with each event, the troubleshooting code comprising at least a category of the event, a system of the event, a subsystem of the event, and a class of the event (Winters, [0080]: discussing about  the processing unit may also be programmed to send an alert message indicating that the items in the open air unit are spoiled (e.g., a spoilage code and identification code of the particular open air unit—indicating location) to a technician's computing device; [0087]: discussing about the processing unit may send an alert message indicating a particular component or system failure (e.g., a failure code and identification code of the particular open air unit—indicating location) to a technician's computing device).
Inagaki in view of Winters does not explicitly teach sorting and displaying a plurality of troubleshooting codes based on the category, the system, the subsystem, or the class of the troubleshooting codes; mapping each of the troubleshooting codes to a troubleshooting strategy using a classification tree, the category, the system, the subsystem, and the class; and operating the display device to provide the troubleshooting strategy to the user as claimed.
Aronson teaches sorting and displaying a plurality of troubleshooting codes based on the category, the system, the subsystem, or the class of the troubleshooting codes ([0018] and Fig. 5: The trace analysis will preferable record, among other information, memory calls made, the particular source code running when the memory call was made, any hits or misses from the memory call, and the type of memory accessed. Once the data is collected, it is sorted and presented in graphical form to the user for troubleshooting potential problem source code memory calls. Examiner interprets that sorting and presenting to the user the troubleshooting potential problem source code memory calls as in Fig. 5 as claimed sorting and displaying a plurality of troubleshooting codes based on the category, the system, the subsystem, or the class of the troubleshooting codes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki and Winters with the teaching about sorting troubleshooting potential problem source code of Aronson because it would be convenient for users to find a solution or troubleshoot a failure of system.
Biran teaches mapping each of the troubleshooting codes to a troubleshooting strategy using a classification tree, the category, the system, the subsystem, and the class ([0037] and Fig. 4: At step 408, errors in the network information may be grouped based on the characteristics of the error. According to certain aspects, these characteristics may include error codes, descriptions or the like and these characteristics may be used to group the errors into high level categories of errors selected to describe common errors and/or likelihood in which the errors are likely to be resolvable together via a common fix, such as a change in configurations or permissions. Examiner interprets that grouping the error codes using error characteristics, high level categories, a common fix as claimed mapping each of the troubleshooting codes to a troubleshooting strategy.); and
operating the display device to provide the troubleshooting strategy to the user ([0037] and Fig. 4: At step 410, the groups of errors are displayed to the user for bulk resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the production management system of Inagaki and Winters with the teaching about grouping error codes of Biran because it may guide the user to troubleshoot and fix the load balancer and resolve multiple mapping errors (Biran, [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seiss et al. (US 20190167014) discloses that if an item is (or likely is) outside of a preferred temperature range but still within an allowed temperature range for a determined or specified period of time (or in some embodiments, simply upon crossing the threshold temperature), the monitoring system causes a warning to be provided to a user and/or causes one or more action to occur in an effort to stabilize and/or improve the temperature of the item.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

August 29, 2022